Citation Nr: 0117341	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-25 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to October 15, 1999, 
for an increased (compensable) evaluation of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine with 
radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted entitlement to an increased 
(compensable) evaluation of 20 percent for DDD of the lumbar 
spine with radiculopathy, effective October 15, 1999.

The veteran provided oral testimony before the undersigned 
Member of the Board in May 2001, a transcript of which has 
been associated with the claims file.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. In April 1996, the RO received a claim for an increased 
(compensable) evaluation for DDD of the lumbar spine with 
radiculopathy.

3. The veteran did not furnish evidence in connection with 
his April 1996 claim within one year from the date the RO 
requested the same.


CONCLUSION

The criteria for an effective date prior to October 15, 1999, 
for an increased (compensable) evaluation of 20 percent for 
DDD of the lumbar spine with radiculopathy have not been met.  
38 U.S.C.A. § 5110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.151, 3.158(a), 3.340, 3.400(o) (2000).


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. 
§§ 3.1(p), 3.151(a) (2000).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by  
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant ... may 
be considered an informal claim." 38 C.F.R. § 3.155 (2000).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

"Date of receipt" generally means the date on which a 
claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2000).  The date of outpatient or 
hospital examination will be accepted as the date of receipt 
of a claim for increased benefits when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. 
§ 3.157(b) (2000).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400.

In the case of claims for increased evaluations (including 
claims for a TDIU), the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later, 
except as provided in paragraph two, which provides that for 
disability compensation, the effective date is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within 1 year from such date; otherwise, date of receipt of 
claim.  38 C.F.R. §§ 3.400(o)(1), (o)(2) (2000); Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997); see also Wood v. 
Derwinski, 1 Vet. App. 367 (1991).    

The Court has found that 38 U.S.C. A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim, provided also that the claim is 
received within one year after the increase.  Id.  In these 
cases, the Board must determine under the evidence of record 
the earliest date that the increased rating was 
ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521-22 
(1997).

Except as provided in Sec. 3.652 of this part, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).


Analysis

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).   

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by VCAA.  VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In this case, the Board finds that all relevant evidence 
necessary for an equitable resolution of the veteran's claim 
has been identified and obtained.  With regard to an earlier 
effective date, he has not identified any evidence that may 
be relevant to his claim.  Moreover, given the facts of this 
case, the Board finds that VA can provide no further 
assistance to him that would aid in substantiating such a 
claim.  

The Board finds that the veteran has been notified of the 
evidence necessary to complete his application for a claim of 
entitlement to an earlier effective date.  The RO informed 
him of the evidence needed to support his claim via the 
November 2000 statement of the case, which specifically 
informed him of the substance of the requirements for an 
earlier effective date and the rationale for not awarding the 
date proposed by him.    

The Board also notes that the veteran has an accredited 
representative and that such representative has reviewed the 
claims file, provided written argument regarding the issue on 
appeal, and attended the videoconference in May 2001 before 
the undersigned Member of the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.


In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Earlier Effective Date

In an April 1956 rating decision, the RO granted entitlement 
to service connection for a sacroiliac sprain, evaluated as 
noncompensable.  Absent a timely appeal, this decision became 
final.  38 C.F.R. §§ 20.200, 20.302.

On October 15, 1999, the veteran filed a VA Form 21-4138 
wherein he stated he would be treated the following week at 
the VA outpatient clinic in San Antonio, Texas.  He requested 
VA to obtain the identified records for the purpose of an 
increased evaluation of his service-connected low back 
disability.  

The RO obtained the identified VA treatment records.  Then, 
in February 2000, VA conducted a current examination of the 
veteran's back disability.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  After the appropriate development was 
completed, the RO issued a rating decision in March 2000, 
which granted entitlement to a compensable evaluation of 20 
percent for DDD of the lumbar spine with radiculopathy, 
effective October 15, 1999, the date the claim was received.  
38 C.F.R. §§ 3.400, 3.1(r).  

In October 2000, the veteran filed a notice of disagreement 
with the March 2000 rating decision, contending that the 
effective date of his increase should have been in April 
1996, the date he filed his original claim for an increase. 

In the November 2000 statement of the case, the RO denied 
entitlement to an earlier effective date.  In the December 
2000 supplemental statement of the case, the RO affirmed its 
denial of the claim.   

Pursuant to a timely filed substantive appeal to the Board 
(VA Form 9), the veteran perfected his appeal and requested a 
video conference before a Member of the Board.  In May 2001, 
he appeared at the videoconference hearing with his 
representative and testified before a Member of the Board.   

The Court has held that the "presumption of regularity" 
that attends to the official actions of governmental 
officials imposes a presumption that VA properly discharged 
its official duties and that that presumption can be overcome 
only by clear evidence to the contrary.  Davis v. Brown, 
7Vet. App.298, 300 (1995) (citing Ashley v. Derwinski, 2Vet. 
App.307, 308- 309 (1992)). 

At the May 2001 videoconference hearing, the veteran 
testified that after he filed his claim in April 1996, he 
never received a September 1996 letter from the RO requesting 
current evidence.  Transcript, p. 4.   The Board is of the 
opinion that the veteran's mere allegation of nonreceipt of 
notice, coupled with the fact that a copy of such notice 
(reflecting his then-current address) is in the claims file, 
does not constitute clear evidence to rebut the presumption 
of regularity.  See Woods v. Gober, 14Vet. App.214 (2000) 
(citing Cross v. Brown, 9Vet. App.18, 19 (1996); Thompson 
(Charles) v. Brown, 8Vet. App.169, 178-79 (1995), recons. on 
other grounds, 9Vet. App.173 (1996); Hyson v. Brown, 5Vet. 
App.262, 264-65 (1993)).   

The representative essentially argued at the hearing that 
even if the veteran had received the letter and simply chose 
not to respond to it, such action, or lack thereof, would 
inadequately support a denial of the claim, based on 
considerations of due process.  Tr., p. 3.  This argument is 
unpersuasive since it is now well-settled that "[t]he duty 
to assist is not a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see Gregory v. Brown, 8 Vet. App. 563, 
571 (1996); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993). Even under VCAA, 
both VA and the veteran continue to share the duty to develop 
the claim.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  



A review of the record establishes that, indeed, there is a 
claim dated in April 1996; however, the veteran failed to 
furnish any evidence in support of his claim within one year 
from the September 1996 RO request for such evidence.  The 
claim itself lists entirely no evidence of medical attention 
since his treatment in 1956, the year he was granted 
entitlement to service connection for his low back 
disability.  His first submission pertaining to evidence of 
back treatment is in the October 1999 VA Form 21-4138, 
wherein he alluded to imminent treatment at a VA facility.  

The Board therefore concludes that the April 1996 claim was 
abandoned because his failure to provide the missing evidence 
within one year after being requested to do so resulted in an 
abandoned claim under 38 C.F.R. § 3.158(a), a circumstance 
which cannot give rise to an earlier effective date.  
Fleshman v. Brown, 9 Vet. App. 548, 553 (1996).   

Appropriately, further action on the April 1996 claim was not 
taken until the October 1999 claim was received.  38 C.F.R. 
§ 3.158(a).  Thus, pursuant to 38 U.S.C. § 5110 and 38 C.F.R. 
§ 3.400, an effective date of October 15, 1999 for the 
veteran's increased evaluation was properly assigned, since 
both the February 2000 VA examination and the October 1999 
treatment records relied upon by the RO were subsequent to 
the date of the claim.  Therefore, the Board notes that 
irrespective of his abandoned April 1996 claim, an earlier 
effective date is not ascertainable.  Hazan, supra.   

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for an earlier effective date.  
In this regard, although he is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to an earlier effective date.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an effective date, prior to October 15, 1999, 
for an increased (compensable) evaluation of 20 percent for 
DDD of the lumbar spine with radiculopathy is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 


